[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                July 01, 2005
                                No. 04-12821
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                   D.C. Docket No. 03-00076-CR-FTM-29SPC

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

      versus

FLOYD WILLIAMS,
                                                   Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                  (July 1, 2005)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Floyd Williams appeals his convictions and 360-month sentences for

conspiracy to possess with intent to distribute 50 grams or more of crack cocaine,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), and 846; and possession

with intent to distribute 50 grams or more of crack cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B)(iii). On appeal, Williams contends that the district

court erred in (1) denying his motion to suppress the crack cocaine found in his

apartment because Rebecca Lamar did not have the authority to consent to a

search of the apartment, and (2) enhancing his sentences based on facts not

admitted by him nor found by a jury beyond a reasonable doubt, and sentencing

him based on a mandatory guidelines system in violation of Blakely v.

Washington, 542 U.S. __, 124 S. Ct. 2531 (2004), and United States v. Booker,

543 U.S. __, 125 S. Ct. 738 (2005).

                               I. BACKGROUND

      This case arises from the following facts. On June 13, 2002, the Fort Myers

Police Department received a call informing them that Williams had been involved

in an aggravated assault with a firearm. Law enforcement officers arrived at

Williams’s residence and found Williams at home. While attempting to get

Williams to surrender himself, Williams’s mother and another woman, who

identified herself as Eugenia Shackleford, the lessee or renter of the apartment,

arrived at the scene. The officers conducted a search after obtaining the written




                                          2
consent of the woman identifying herself as Shackleford, who was later identified

as Rebecca Lamar. During the search the officers discovered crack cocaine.

      The government’s testimony revealed that the agents knew that Williams

was in the apartment, Williams’s mother showed up at the apartment with a

woman, the woman identified herself as the occupant of the apartment, the woman

signed the consent to search form in full view of Williams and his mother, and

Williams acquiesced to the woman’s signing the consent form and never objected

to the consent at the scene. The district court held that these facts led the officers

to reasonably believe that the woman who consented to the search had the

authority to consent and denied Williams’s motion to suppress.

      A jury adjudged Williams guilty on both counts. At the sentencing hearing,

Williams and the government stipulated that Williams was a manager or

supervisor, as set forth in U.S.S.G. § 3B1.1(b). In exchange for this stipulation,

Williams waived all of his factual and as-applied objections. The court accepted

the stipulation, and noted that Williams’s new guideline range was 360 months to

life. Though Williams was convicted of conspiracy to possess with intent to

distribute 50 grams or more, and possession with intent to distribute 50 grams or

more, at sentencing the district court held him accountable for 1.5 kilograms or

more of cocaine base.

                                           3
      Additionally, Williams’s attorney noted for the court that the waiver of

objections meant that Williams was precluded from appealing any issues related to

his sentencing. After questioning Williams on the voluntariness of his appeal

waiver, the court accepted it, sentencing Williams to two 360-month terms of

imprisonment, to run concurrently.

                                II. DISCUSSION

A.    Motion to Suppress

      On appeal, Williams asserts that the district court erred in denying his

motion to suppress because the officers did not ascertain the true identity or

proprietary interest of Lamar. He argues that the officers violated the Fourth

Amendment by acting on her unconfirmed claims that (1) she was Eugenia

Shackleford, (2) she resided at the apartment, and (3) she had the legal authority to

consent to a search of his apartment.

      We review the district court’s factual findings for clear error, and review de

novo the application of those facts to the law. United States v. Brazel, 102 F.3d

1120, 1146 (11th Cir. 1997) (citations omitted).

      The Supreme Court has stated that a warrantless entry and search by law

enforcement officers does not violate the Fourth Amendment if the officers

obtained the consent of a third party who possessed common authority over the

                                          4
premises. See United States v. Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 993

(1974). Further, law enforcement officers do not violate the Constitution when

they enter a residence because they reasonably, but erroneously, believe that the

person who consented to their entry and the search was a resident of the premises

and had the authority to consent. Illinois v. Rodriguez, 497 U.S. 177, 186, 110 S.

Ct. 2793, 2800 (1990).

      The district court did not err in denying Williams’s motion to suppress

because the officers’ reliance on Lamar’s consent to search was reasonable based

on the circumstances. First, Lamar stated that her name was Shackleford and she

lived at the residence. Williams’s mother confirmed to the officers that Lamar

lived at the residence. Furthermore, neither Williams, who was in hearing distance

of Lamar, nor Williams’s mother objected when Lamar claimed to be Shackleford

and said that she lived in the apartment. In addition, Lamar signed the consent to

search sheet as Shackleford. Finally, Williams instructed Lamar to let the officers

search the apartment. These findings are not in error, nor is the conclusion that the

officers reasonably relied on Lamar’s representation and consent, and had no

reason to believe she was lying or that they needed to verify her identity. See

Illinois, 497 U.S. at 179, 186, 110 S. Ct. at 2796, 2800. Accordingly, the district

court did not err when in denying Williams’s motion to suppress.

                                          5
B.    Blakely/Booker

      Williams next contends that the district court erred, under Blakely, and by

extension, Booker, because the exact amount of crack cocaine for which Williams

was responsible was not admitted by him nor found by a jury beyond a reasonable

doubt. Williams also argues that his enhancement for being an organizer or

manager under § 3B1.1(b) was based on facts neither found by a jury nor admitted

by him. Finally, Williams claims that the federal Sentencing Guidelines are

unconstitutional.

      Williams raises these issues for the first time on appeal. When a defendant

does not raise objections in the district court, we review the district court’s

decision for plain error. United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir.

2005), see also Fed. R. Crim. P. 52(b). We may not correct an error under this

standard unless (1) there is an error; (2) that is plain, and (3) that affects

substantial rights. See Shelton, 400 F.3d at 1328-29. Once the appellant proves

these three elements, we may notice the forfeited error only if it “seriously affects

the fairness, integrity, or public reputation of judicial proceedings.” Id. at 1329.

      Based on the Supreme Court’s holding, we have explained that there are

two types of Booker error: (1) a Sixth Amendment error – the error of imposing a

sentencing enhancement based on judicial findings that go beyond the facts

                                            6
admitted by the defendant or found by the jury, and (2) a statutory error – the error

of being sentenced under a mandatory guidelines system. United States v.

Shelton, 400 F.3d 1325, 1330-31 (11th Cir. 2005). If we find that there is error,

either constitutional or statutory, that error is plain when it is contrary to the law at

the time of the appeal. United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir.

2005), petition for cert. filed, 73 U.S.L.W. 3531 (Feb. 23, 2005) (No. 04-1148);

Shelton, 400 F.3d at 1331. With respect to a Sixth Amendment claim, the

defendant bears the burden of demonstrating that the error “affected the outcome

of the district court proceedings.” Rodriguez, 398 F.3d at 1299. To prevail on a

claim of statutory Booker error, the defendant must demonstrate that there was a

“reasonable probability of a different result if the guidelines had been applied in

an advisory instead of binding fashion by the sentencing judge in this case.”

Shelton, 400 F.3d at 1332 (quotation and citation omitted).

1.    Sixth Amendment Error

      In the case before us, we find no constitutional Booker error because, at

sentencing, Williams waived all of his objections to the Pre-Sentence Investigation

Report (“PSI”). Therefore, he admitted the amount of drugs that were attributed to

him. Id. at 1330 (holding that the defendant failed to meet the first prong of the

plain error standard because he waived his objections to the factual statements in

                                            7
the PSI thereby admitting the facts in that report). Furthermore, at sentencing the

government and Williams stipulated that he was a manager within the meaning of

the Guidelines. Because Williams admitted his role, the district court did not err

by imposing the enhancement based on that role. Id. Thus, the district court did

not commit Sixth Amendment Booker error.

2.    Statutory Error

      Under our recent caselaw, Williams can establish statutory Booker error

because Williams was sentenced using a mandatory guidelines system. Id. at

1330-31. Furthermore, Booker made this error plain. Id. Despite this plain error,

Williams cannot prevail because he cannot demonstrate that his substantial rights

were affected by the error. In contrast with Shelton, in which the district court

expressed on the record its view that the sentence was too severe, Williams has not

met his burden by showing that the district court would have sentenced Williams

differently under an advisory system. Indeed, the court noted Williams’s

extensive criminal history in stating: “I do think, Mr. Williams, that you have

probably set the record in terms of what I’ve seen in terms of criminal history

points.” Because Williams cannot show a reasonable probability of a different

result, we find no statutory Booker error.

                               III. CONCLUSION

                                             8
      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                        9